Case 5:19-mc-01360-JKP Document 1 Filed 11/21/19 Page 1 of 32

FILED

CUSTOMER’S MOTION TO CHALLENGE GOVERNMENT’S ACCESS
TO FINANCIAL RECORDS NOV 21 2019

IN THE UNITED STATES DISTRICT COURT WESTERN DISTRICT OF AAS
FOR THE WESTERN DISTRICT OF TEXAS —8Y

 

DEPUTY CLERK
DANIEL C. LEE, JR. ) ~ .
Movant SA19MC136Q i
¥V. ) Miscellaneous No.
)
)
DEPARTMENT OF DEFENSE )
Respondent )

MOTION FOR ORDER PURSUANT TO CUSTOMER CHALLENGE
PROVISIONS OF THE RIGHT TO FINANCIAL PRIVACY ACT OF 1978

TO THE HONORABLE JUDGE OF SAID COURT:

DANIEL C. LEE, JR. hereby moves this Court pursuant to Section 3410 of the Right to
Financial Privacy Act of 1978, 12 United States Code 3401, et seq. for an order preventing the
Government from obtaining access to my financial records. The agency seeking, access is the
Department of Defense.

My financial records are held by Frost Bank.

In support of this motion, the Court is respectfully referred to my sworn statement filed with

y) s mitted, ( )
i yf \
a

1
Daniel C. Lee, Jr. S$
Pro Se
843 F Street
San Antonio, Texas 78220
(210) 663-6978

this motion.

 
Case 5:19-mc-01360-JKP Document 1 Filed 11/21/19 Page 2 i

NOV 21 2019
CUSTOMER’S SWORN STATEMENT FOR FILING A CHAIZER GE

-S. DISTRICT,
WESTERN D

IN THE UNITED STATES DISTRICT COURT oo s
FOR THE WESTERN DISTRICT OF TEXAS DEPUTY &

DANIEL C. LEE, JR. SAl 9mc136¢0JKP

‘Me

 

Miscellaneous No.

DEPARTMENT OF DEFENSE
Respondent )

SWORN STATEMENT OF MOVANT
FINANCIAL PRIVACY ACT OF 1978
I, DANIEL C. LEE, JR., am presently a customer of Frost Bank, and I am the customer

whose records are being requested by the Government.

The financial records sought by the Department of Defense are not relevant to the legitimate
law enforcement inquiry stated in the Customer Notice that was sent to me because I notified the
Department of Defense on the day my father died of his death and the monthly amount was reduced
thereafter approximately from $2,300 per month down to $1,600.00 per month. My father was a
minister and I am a minister myself. Neither he nor I would ever defraud anyone, let alone the
United States government, for any reason whatsoever. | pride myself in living by God’s laws and
Ido! The government was obviously aware of his death as burial arrangements were made at Ft.
Sam Houston National Cemetery for his burial as a service member. Funeral program is attached.

I figured that his monthly payment was reduced because | notified the Department of Defense
of his death. I had general power of attorney. Copy is attached of same.

The financial records sought by the Department of Defense should not be disclosed on the
following other legal basis: My father left a Will, which is attached and it was probated, I was named
as the sole beneficiary and executor of his Will. The documentation is attached. He left everything

that he owned or had an interest in to me. My father and I had a joint account at Frost Bank
Case 5:19-mc-01360-JKP Document 1 Filed 11/21/19 Page 3 of 32

#018614335. I am the sole beneficiary to his entire estate and any of his government benefits
belonged to me after his death. I do not understand why the Department of Defense is harassing me.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: November 20, 20\9 SD —_ O) (' OV

DANIEL C. LEE, JR.

SUBSCRIBED AND Ne TO BEFORE ME, the undersigned Notary Public, in and for
the State of Texas on this the QO ‘day of Nove wipese 201
—— "2 Re
Fe ROSALINDA,G PEREZ ; NOTARY PUBLIC in api for

STATE OF TEXAS
iD#6511679 Bexar County, Texas

. Exp. June 8, 2022

 

CERTIFICATE OF SERVICE

[have mailed a copy of this motion and attached sworn statement to Inspector General of the
Department of Defense, c/o DoD IG Subpoena Program Ofte: 4800 Mark Center Drive, Suite
11H25, West Tower, Alexandria, VA 22350-1500 on the OO Thday of November, 2019.

‘Vo 0

Daniel C. = Jr.
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 4 of 32

DEFENSE FINANCE AND ACCOUNTING SERVICE
INTERNAL REVIEW CRIMINAL INVESTIGATIONS BRANCH
8899 East 56th Street, Room 206 V-1
Indianapolis, IN 46249

 

NOTICE TO CUSTOMER

Daniel C. Lee, Jr.
843 F Street
San Antonio, TX 78220

Dear Daniel C. Lee:

Records or information concerning your transactions held by the financial institution named in
the attached subpoena are being sought by the Office of the Inspector General, Department of
Defense, in accordance with the Right to Financial Privacy Act of 1978, 12 U.S.C. §§ 3401 et

seq., for the following purpose(s):

To refute or support allegations that during the approximate period of January 1, 2007
through the present, you received retirement benefits for a former U.S. service member to
which you were not entitled, in violation of 18 United States Code (U.S.C.) §641 — Theft
and Embezzlement of Public Money.

If you desire that such records or information not be made available, you must:

(1) Fill out the accompanying motion paper and sworn statement (as indicated by the
instructions beneath each blank space) or write one of your own, stating that you are the
customer whose records are being requested by the Government, and either giving the
reasons you believe that the records are not relevant to the legitimate law enforcement
inquiry stated in this notice or any other legal basis for objecting to the release of the
records,

(2) File the motion and sworn statement by mailing or delivering them to the Clerk of any
one of the following United States District Courts:

Virginia Eastern District Court

Albert V. Bryan United States Courthouse, 2" Floor
401 Courthouse Square

Alexandria, VA 22314

(703) 299-2100

Texas Western District Court

John H. Wood Jr. States Courthouse
655 East Cesar E. Chavez Boulevard
Austin, TX 78206

(210) 472-6550
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 5 of 32

Texas Western District Court
United States Courthouse
501 West 5" Street

Austin, TX 78701

(512) 916-5896

(It would simplify the proceeding if you would include with your motion and sworn statement a
copy of the attached subpoena, as well as a copy of this notice.)

(3) Serve the Government authority requesting the records by mailing (by registered or
certified mail) or by delivering a copy of your motion and sworn statement to: Inspector
General of the Department of Defense, c/o DoD IG Subpoena Program Office, 4800
Mark Center Drive, Suite 11H25, West Tower, Alexandria, VA 22350-1500.

(4) Be prepared to come to court and present your position in further detail.

(5) You do not need to have a lawyer, although you may wish to employ one to represent
you and protect your rights.

If you do not follow the above procedures, upon the expiration of ten days from the date of service
or fourteen days from the date of mailing of this notice, the records or information requested
therein may be made available. These records may be transferred to other Government authorities
for legitimate law enforcement inquiries, in which event you will be notified after the transfer.

Sincerely,

SUSAN K,. MARBACH
Operations Chief
Criminal! Investigations Branch, DFAS

Enclosures:

Subpoena Duces Tecum

Appendix A

Statement of Customer Rights under the
Right to Financial Privacy Act of 1978
Instructions for Completing and Filing
Motion and Sworn Statement

Motion Form

Sworn Statement Form

Certificate of Service
Case 5:19-mc-01360-JKP Document 1 Filed 11/21/19 Page 6 of 32

United States of America
Department of Defense
Office of the Inspector General

SUBPOENA DUCES TECUM

TO: Custodian of Records, Frost Bank, ATTN: Corporate Counsel/Susan Murr, 111 Houston
Street, 11th Floor, San Antonio, Texas 78205
YOU ARE HEREBY COMMANDED TO APPEAR BEFORE Special Agent Jodie L. Puskar, or

any Special Agent of the Defense Finance and Accounting Service (DFAS). Internal Review

Criminal Investigations Branch (DICIB) acting on behalf of the Inspector General, pursuant to the

Inspector General Act of 1978 (5 U.S.C. App. 3), at Defense Criminal Investigative Service,
DFAS_DICIB_ Investigations, Columbus Resident Agency, 4449 Easton Way, Suite 375,

Columbus, Ohio 43219 on the 31st day following the financial institution’s receipt of this
subpoena at 10 o'clock a.m. of that day.

You are hereby required to bring with you and produce at said time and place the following
information, documents, reports, answers, records, accounts, papers, and other data and
documentary evidence pertaining to any and all Frost Bank account(s), to include account number:
018614335, held solely or jointly by Daniel Lee, believed to be utilized in a scheme to defraud
the Department of Defense, for the period January 1, 2007 through the date of this subpoena, as
specified in Appendix A, which are necessary in the performance of the responsibility of the
Inspector General under the Inspector General Act. .

IN TESTIMONY WHEREOPF, the signature of the
duly authorized representative of the Inspector General
of the Department of Defense is affixed at Alexandria,

Virginia.
WI N STEAD . LAU R WINSTEAD LAUZAN.139871 998
A. N . 1 3987 1 9987 Date: 2019.11.05 08:38:44 -05'00'

Laura N. Winstead
Associate General Counsel, Office of General Counsel

 

UNIQUE IDENTIFICATION NUMBER: 2020039-22773
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 7 of 32

Page 1 of 2

APPENDIX A

A. DEFINITIONS:

1. The terms “document” or “documents” mean any written, recorded, graphic material
of any kind, including photostats, microfilms, microfiche, tape or disc recordings, computer
printouts and other data electronically obtained or otherwise stored from which information |
can be obtained, either directly, indirectly or by translation, through devices or readers,
whether prepared by your or any other person, that is in your possession, custody or control.
Any such document is to be produced in a reasonable useable form.

2. The terms “document” and “documents” include the original document (or copy
thereof if the original is not in your possession, custody or control) and all copies that differ in
any respect from the original or that bear any notation, marking or information not on the

original.
3. The term “account(s)” means bank accounts, whether open or closed, including but
not limited to checking accounts, savings accounts, and credit card accounts.

B. DOCUMENTS REQUIRED:

Any and all any and all Frost Bank account(s), to include account number: 018614335, held
solely or jointly by Daniel Lee, believed to be utilized in a scheme to defraud the Department
of Defense, for the period January 1, 2007 through the date of this subpoena. Documents

include, but are not limited to:
1. Documents pertaining to all accounts, including but not limited to:

a. Documents reflecting account ownership in effect during the identified period,

including signature cards;
b. Monthly account statements;
c. Automatic Teller Machine (ATM) withdrawal and point of sale debits;

d. Deposit tickets;
e. Copies of checks written on the named account and/or deposited into the named

account; and
f. Wire transfer documents.

2. Documents pertaining to all cashier’s, manager’s, or bank checks, traveler’s checks, and
money orders purchased or negotiated by any of the named parties or entities, including

but not limited to:

UNIQUE IDENTIFICATION NUMBER: 2020039-22773
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 8 of 32

Page 2 of 2

a. Documents (checks, debit memos, cash in tickets, wires in, etc.,) reflecting the means

by which the checks or money orders were purchased;
b. Documents, including bank checks, credit memos, cash out tickets, wires out, etc.,

reflecting disbursements of the proceeds of any negotiated checks or money orders;
c. Applications for purchase of checks or money orders; and
d. Copies of negotiated checks or money orders.

3. Documents pertaining to wire transfers sent or received by any of the names parties or
entities, including but not limited to:

a. Fed Wire, CHIPS, SWIFT, or other money transfer of message documents;
b. Documents, including checks, debit memos, cash in tickets, wires in, etc., reflecting

the source of the funds wired out;

c. Documents, including bank checks, credit memos, cash out tickets, wires out, etc.,
reflecting the ultimate disposition within the bank of the funds wired in; and

d. Notes, memoranda, or other writings pertaining to the sending or. receipt of wire

transfers.

4. Documents pertaining to electronic device and account access, including but not limited
to:

a. Source IP address with date/time stamp of online-based banking account creation
and/or activation;

b. Source device information for account access from mobile banking applications,
including mobile device type/model used, telephone number, and International Mobile
Equipment Identity Number (IME), with associated date/time stamps of ALL activity;
c. Source device information for account access from a personal computer, including PC
type/model/operating system used and Media Access Control (MAC) address, with
associated date/time stamps of ALL activity; and

d. Source IP address and date/time of web-based activity for ALL online banking

activity with date/time stamp.

UNIQUE IDENTIFICATION NUMBER: 2020039-22773
Case 5:19-mc-01360-JKP Document 1 Filed 11/21/19 Page 9 of 32

STATEMENT OF CUSTOMER RIGHTS UNDER THE
FINANCIAL PRIVACY ACT OF 1978

Federal law protects the privacy of your financial records. Before banks, savings and loan associations,
credit unions, credit card issuers, or other financial institutions may give financial information about you
to a federal agency, certain procedures must be followed.

CONSENT TO FINANCIAL RECORDS: You may be asked to consent to the financial institution
making your financial records available to the Government. You may withhold your consent, and your
consent is not required as a condition of doing business with any financial institution. If you give your
consent, it can be revoked in writing at any time before your records are disclosed. Furthermore, any
consent you give is effective for only three months, and your financial institution must keep a record of

the instances in which it discloses your financial information.

WITHOUT YOUR CONSENT: Without your consent, a federal agency that wants to see your financial
records may do so ordinarily only by means of a lawful subpoena, summons, formal written request, or
search warrant for that purpose. Generally, the federal agency must give you advance notice of its request
for your records explaining why the information is being sought and telling you how to object in court.
The federal agency must also send you copies of court documents to be prepared by you with instructions
for filling them out. While these procedures will be kept as simple as possible, you may want to consult

_an attorney before making a challenge to a federal agency's request.

EXCEPTIONS: In some circumstances, a federal agency may obtain financial information about you
without advance notice or your consent. In most of these cases, the federal agency will be required to go
to court for permission to obtain your records without giving you advance notice. In these instances, the
court will make the Government show that its investigation and request for your records are proper. When
the reason for the delay of notice no longer exists, you will usually be notified that your records were

obtained.

TRANSFER OF INFORMATION: Generally, a federal agency that obtains your financial records is
prohibited from transferring them to another federal agency unless it certifies that the transfer is proper
and sends a notice to you that your records have been sent to another agency.

 

PENALTIES: If the federal agency or financial institution violates the Right to Financial Privacy Act,
you may sue for damages or seek compliance with the law. If you win, you may be repaid your

attorney's fee and other costs.

ADDITIONAL INFORMATION: If you have any questions about your rights under this law, or about
how to consent to release your financial records, please call the official whose name and telephone

number appear below:

 

 

Special Agent Jodie Puskar

Defense Finance and Accounting Service (DFAS)
Internal Review Criminal Investigations Branch (DICIB)
4449 Easton Way, Suite 375

Columbus, OH 43219

Phone Number: (614) 701-2358

Email Address: jodie.].puskar.civ@mail.mil
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 10 of 32

INSTRUCTIONS FOR COMPLETING AND FILING
THE ATTACHED MOTION AND SWORN STATEMENT

1. Except where signatures are required, the indicated information should be either typed or
printed legibly in ink in the spaces provided on the attachment motion and sworn statement
forms. The information required for each space is described in parentheses under each space to

be completed.

2, The most important part of your motion is the space on the "sworn statement" form where
you must state your reasons for believing that the financial records sought are not relevant to
the legitimate law enforcement inquiry stated in the attached notice. You may also challenge
the government's access to the financial records if there has not been substantial compliance
with the Right to Privacy Act or for any other reasons allowed under the law. You should state

the facts that are the basis for your challenge as specifically as you can.

3. To file your motion with the court, either mail or deliver the original and the proper number
of copies, as well as, any required filing fee, to the Clerk of the Court. The filing fee can be
paid with cash, certified check, or money order. You are required to check with the Clerk of the
Court for the district in which you intend to file to ascertain the correct filing fee and correct
number of copies required for filing, as well as to ascertain any other local rules of court that

may exist.

4. One copy of your challenge papers (motion and sworn statement) and Certificate of Service
must be delivered or mailed (by registered or certified mail) to the government official whose

name appears in item 3 of the customer notification letter.

5. If you have further questions, contact the government official whose name and telephone
appear on the Customer Notice.
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 11 of 32

 

 

 

Friday, July 13, 2007

 

 

 

 

 

 

 
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 12 of 32

Reverend N. Jackson, Officiating

 

 

 

 

 

 

Prelude seacetotseueseauecenencesseccsonesasassossssusosssssecessanensnsssnensosssuenssassenenevenanenesensea sna aeasassessnsseseseneeaices Organist
Processional ..ssssssssssssssssssssssscsssssecssssssssesssssnsesnseseessensssseesens Clergy, Pallbearers and Family
(Final Viewing Once casket is closed it will remain closed)
Scripture Reading:
OLD TESTAMENT Minister Appointee
NEW TESTAMENT Minister Appointee
Selection eseecesessacsescscsceseaneueaesesebertecreenenss sees .D. Brown and Family
Obituary Read cesssssesssssssssssssesessssssesssnsssnsveceessssssusscsssssssssscssssssssesesssssnseceeasssssessssssansecsessssnscess Silently
Resolutions
Remarks and Expressions
(Please Limit Comment to | wo Minutes Please)
Musical Solo. sessecesussccsasessneseerssecssssecceascecusteseaneesasees Melanie and Jamie
Acknowledgment svsseseasnuseaeaeneaneosessenesscesseseseseuqucnenenesseseseavensesesen? . seseneneaeanseacaeaseueneas Daniel C. Lee
Musical Solo
Homegoing Message seseseeceeseseenecececeesuesesscsesenseauasenscneseensseaseneasenenes Reverend Glenn P. ‘Taylor
Pastor, Canaan Missionary Baptist Church
Recessional ccceccccssccssssssssssssssssssssssssssscsconsusconssevcessesssnsnesensuscsssuesessuecercucerseeecene Clergy and Family

Iolerment

Fort Sam Houston National Cemetery
1520 Farry Wurzbach
San Antonio, Texas

 

 
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 13 of 32

Chet
Reverend Daniel Lee was born to Robert Lee and Sjadie Coleman Lee on
December 24, 1922 in Talladega, Alabama. He confessed his love and
discipleship to Christ ; received baptismal in the Cooser River and was called to the
ministry at an early age. Reverend Lee attended public school in ‘Talladega,
Alabama. He served his country as a member of the (United States Avr Force and

retired as a Senior Master Sergeant.

Reverend Lee departed this life on Monday, July 9, 2007 in San Antonio, ‘Texas.
He was greeted on the celestial shores by his parents, one daughter, Francine
Hinton; two brothers, Francy and Crawford “Toby” Lee. Fle leaves to cherish his
memory five children, Denise Ellen Page, Jacqueline |ris Lee, Benjamin Lee,
Stephanie D. Lee and Daniel Lee, Jr; two sisters, Kose (Leroy) Callier and
Beatrice Swain; four grandchildren, Robin Anderson, Dominion King Lee,
Destinee Princess Lee, and Kefa Jaliyl Pereira; three great— grandchildren,
Jordan, D?Jole and Yasmeen Anderson.; sister-in-law, Addie Lee, and a host of

nieces, nephews, cousins and friends.

Palen 23
The Lord is my shepherd, | shall not want...
He makes lie down in green pastures, Fle leads me beside still waters...
g P
He restores my soul, He leads me in the path of righteousness for his name's sake...
Yea, though | walk through the valley of the shadow of death, | will fear no evil...
Ss Ss y
For thou art with me, thy rod and thy staff they comfort me...
Yy y Y
Thou prepares a table before me in the presence of mine enemies...
‘T hou anoints my head with oil, my cup runs over...
Surel oodness and mercy shall follow me all the day of my life...
Ys Y iY Y
And | will dwell in the house of the Lord forever.
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 14 of 32

 

Michael Brown Michael Alexander
Adrian J. Nichols Avndrea _J. Nichols
James Ty. Bryant Anselmo *C hemo” Leal

Koger Warner
Reverend Carl LaPruce

 

 

 

 

WA Botir Flee

Heisina better place... Than he’s ever been before
All pain is gone; he ‘s now at rest... Nothing troubles him anymore
|t’s we who feel the burden of our sadness, and our grief;
We have to cry, to mourn our loss... Before we get relief;
We know we'll reconnect with him... At the end of each life’s road;
We'll see his cherished face again...When we release our earthly load.

By Joanna Fuchs

We thank you so very much for your prayers, telephone calls, visits and words of encouragement. We

appreciate all of you. May God continue to bless and keep you in our prayers

May God Bless and Keep You!
The family of the late Daniel ee

FUNERAL ARRANGEMENTS ENTRUSTED TO:

420 South WW White Road
San Antonio, | exas 78219
Telephone: 210-359-6037 Facsimile: 210-359-9640
www.sutton-suttonmortuary.com
“Providing Senice with Dignity, Distinction and Dependability”
 

 
  

  

Jexysi6ay e907
seuoL A janwes

Tee LA POO RS

“apog Ajajeg Pur YESH ‘LGO'LGL “98S Jo AyouINe JepuN panss|

 
   

  
   

    

SONI

Huns

   
   
   

=

   

    

   

Sy

  
    

 

     
   

 

 

 

 
   
   
      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eM ee  &— woypues 20 eswesip
. ihn, pithy ? ioe. ates eI (Puls) SND ALVIOSH

 -gwnhova No asnvo SNO AINO USINa “ALVIASHBBY LON Og “ADOTOUS
URmap cy RUD, 3H ONIMOHS LAOHLIM NOLLYTHWaLd EVINILNSA HO ‘LSSUUY AHOLWHIdS3H “LS3HBY OVIGUYD S¥ HONS SIN3A3 TWHINBAL
sree! ayeuncouddy HANS ION OO ‘HLV3O SHL G3SNVD ALOSHIO.LVHL - SNOLLVOIIdNOD HO 'S3INNPN! ‘SASV3SIO ~ SINSAS JO NIV SH. HALNS "| Lev “CC

BSc SEL “ORI LES Oe OTS AER] ED WOSTPaY OG URpHSISEY THEI]

“B91YO SI4} Ul papsooas Se pose yeuiBiuo ay) Jo uononpoidad j0a1J09 Pue and} & SI SIL} yeu} Aya 0} SI SIU id
: Wi
ad
da 2002 § FIN O66E06T 3
: 3 : < 'e 2
—an | y grr’ bd 41690 60 [2
| we HYHLSIDSY S2r BVHISID3Y T¥907 AG CAAISDY BLVO Gr ‘ON S14 UVHISIOSY Fer | ®
2 =
g ie
O3YUYNDOO AUNCNI MOH BIHOS3O “tr 5 é
3 1 8 i
AMNPNI 40 ALNNOD Or (epog diz "arms ‘AyD ‘“WequiNy put ye9S) NOLLYDO7 ‘Or %
on D., AC
(rare pepoom SURUMREG! ‘BYE UORAATUCS !eLWOY B,1UEPEDEG] * 18) aur 40 30 Por EXUOM LY ABNPNI Or AYNPNI 30 SIL “GOr | CAABCON) AUNPNI JO ALVO FOr
OS : peujuuejap eq jou FINED (| | & 7
ypeds) 180 1) Sat ed big onpon uretians  asGN o moun [|] voeSasoauy Bupuog | | 7
b! lyjeep a10}0q POA | Oy SAB Cy WeuBeud Ing weuBeud }ON [) Ageqaig () @prAWOH | } af
sebveeree 5 tanen josey zy nnn ead na eNO (| ong opEIng | | ed
| someday 5) : - Ss men own we weuBe:d ; “604 [J a8
‘ ‘agtoadS : ae ak wed nae mite ND " © GHLv3aa OL remaen P< gi
"AMNION NOLLWLHOdSNVHL 2 "BE RS a “5 aatwwadal'ec | “alngnainoo o2ove0! O19 Ze . HLV30 JO HANNYW '9o ge
ONO 9A (] eHLW30 dO SSM SHL BLTTENOD . eS
OL S1GVTIVAY SONIONIS ASAOLNY SHAM ‘SE |. sidehie oe aici tt Sey aa \ Hi
meek mak zs : a a ee os J L8Wd NI RAID BSAVS ze
LOBNUOIUAd ASHOLI NV.SYM “FO, “MATUBONN SHLNI ONILINSSY LON NE H3HLO HALNA Z LHVd p*
: P “48V7 (iae0p | © EF
\ Bunincey SUOAD ay PerEUT =
iGo seden eeu Wire slong ng Anuj 40 eseesyp) | ci gis
: 5 or z va re 4 AD 2 asnvo ONIATHBONN | 2 | 35
- 8 i fe oe ee : ep oqUg "B Buy UO Porsy | 2
£ : 2 5 : i sto mong : | eanes eu 0} Gupee] ‘hue p | O $22
Tho eg SAIS 8 sh aoe
-lyo eauenbesun jure aphor ang ny (weep u; Buminsa z 3
3
g
”

 

 

 

 

 

 

‘dW
HALLS JO FUL Ze (opog diz "ewig "AnD ‘Yoquinyy pue }o9NS) H3ISLLY3O 4O SSSUOGY 'SWWN O3INIHd “If
WY 62:5 ESAQWI] feer “STE s Uy
(pewnsasd 0 persy) HiVAd JO SLL “OC YABRINN JSNION1 6S J oes ava “ez |. ; ‘ ; H31HLLW39 JO SUNLWNDIS “42

 

 

pur uosud uy sumed O1-

“Pores mR pun (eboere> Be) o| Np PUN "eowl PUR "yep "oun ety Fe pauIeoo WTwop ‘uopEdO Au U ‘uORBBABOALY JO/PUT "LOTPUTWEXG JO BFRQ GY] UC — GOHOg OLN JO CONSNPBUPLNXS ESPON [)
PS I RE EEE Ee Se Unorndyy Buea)
seu0 Aud 99049) HSI4LLH39 “Bz

6Tdgl SEXS], "OTA OS ay Sa “M “ATES OE : "parEOL “Aa QIGY UEDA

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

   

 

 

 
 

 

(p05 dg ‘aims ‘Ayo JeQUINN pur 3903S) ALIIOWA TYUSNN 4O SS3wORY aLTIENOD. sz |” ALTOVA TWHANNS 40 SAVA-¥e

rr ie sexgy, ‘uojsnqy weg ATayaua) Teorey uojsngy wes yaQy

‘iL ui (eas pur ‘wan AI) NOLLYDOT Ez | (e2e7d seipo ‘oman ‘umawes jo eureN) NOLLISOdSIO 40 BDV Id Zz
a i S " a ye oe Weeds) 2180 0 | ©
A : : BIS Woy feAoWeY [) = Wewgquow; () |
ce —— eee woeuog E) = uonewmig ¢) mun) |
= peau ue waecficl nce 3SN30N1 HY creed e NOWSOESIO JO GOHISH 6s |
ays a . ‘ f
Je Cee! Sec, ‘OnORY UES JANIS “J CB wg ap *ee] TST 5
ae (p09 oz “oui “AUD “men Pow Weds) LNVHUONI JO SEZUOGY DNTIVA BL G3SV3O30 OL dINSNOLVTEY F BWYN SINVAOZNI Lt | O
uw
ORD weg 30 JOUR] PUT ea] Hh, me |S
= (esappe joags ax ‘vonninsul ou #) SAWN ALITIOWS ‘GL ean oor wen mee Havad 30 ALNNOD "yh |
= (Ayoeds) somig [J ew B.wepaDeg [| Ayeoug wodOH [() yoo 1) woreda) —— wegedul () |
= STVUdSOH ¥ NYHL Y3HiO ip Aca pa mnienancotinest a “WwildSOH ¥ NI G3HYNDDO HLVSO 3 E
i = (3NO ATNO ¥93H9) HLvaO 40 FOv1d EL Z
= aTpeS a8] aq #
= BOVIEYA LSBs OL YOIUd SPTYN S.USHLOW ZL BMWN SUBHLV “tL | Z
Qos ‘ = a
Ne ND 9A K — OCeRL a
ae SUNT) AUD BaISnI bat : 30009 giz ‘iol 3 SLWLS “901 ALNNOD POL} 1
s= 7 <
Fe OmDqWy we5 wang d 48) 3
NMOLHOAUS 201 | ON Ldv "QOL SSIYOOY 133ULS SINIOISAY FOI | f
3 : UMCUyUN ] POUTEYY JeAoN [] PEQONG fy POMOPIM |) 9S10-81-12? 5
(ofeurew pay of oud euru eai8 ‘au x) ISNOS ONIAIAUNS 6] — POMP [i HVS dO BNL Lv SPLViS TWILIKYA e UABHNN ALIUNDAS TDS “L| B
BIE TE fe ees id = 49g wen | ZZ6L “EC Toque aTen |
(Aaunog ubeio, 0 ems 9 4x9) BW IdHIMIG 9 [AVG ! HSONN a} WAT eS0Nn aI Aepuung T7-30W 'S HLuIg 40 BVO 'r xast | 5
‘ * SJ

L00z ‘6 aunr 2 rf IS 9e7 Tetueg
UAWSIGT ROWE ~ HLvS0 JO ava Z -__(uaprevi) He (ose ‘opp “ieA4) (Aue p ByorY epA=UI) G3SYZII0 4O BAYN W537 s
HIBWON 31d BLVLS Hivad do sivouiluso SVX3L1 40 3ALVLS

    

LOIULSIG HLIVSH NVLITOdOULAIN OINOLNY NVS
SVXHL 4O HEVLS

 
 
     

 
   

ran

 

 

Ree tela tel loll ala od ldo bbl breath bade bbb“ ce

      

eens
Nave

   
 

Case 5:19-mc-01360-JKP Document1 Filed_11/21/19 Page 16 of 32

C334
Let

L¥F205-04
R205-04

GENERAL POWER OF ATTORNEY.

(With Durable, Provision)

NOTICE: THIS IS AN IMPORTANT DOCUMENT. BEFORE SIGNING THIS DOCU-
MENT, YOU SHOULD KNOW THESE IMPORTANT FACTS. THE PURPOSE OF THIS
POWER OF ATTORNEY IS TO GIVE THE PERSON WHOM YOU DESIGNATE (YOUR
“AGENT”’) BROAD POWERS TO HANDLE YOUR PROPERTY, WHICH MAY
INCLUDE POWERS TO PLEDGE, SELL OR OTHERWISE DISPOSE OF ANY REAL
OR PERSONAL PROPERTY WITHOUT ADVANCE NOTICE TO YOU OR APPROVAL
BY YOU. YOU MAY SPECIFY THAT THESE POWERS WILL EXIST ‘EVEN AFTER
YOU BECOME DISABLED, INCAPACITATED OR INCOMPETENT. THIS DOCUMENT —
DOES NOT AUTHORIZE ANYONE TO MAKE MEDICAL OR OTHER HEALTH CARE
DECISIONS FOR YOU. IF THERE IS ANYTHING ABOUT THIS FORM THAT YOU DO-

’ NOT UNDERSTAND, YOU SHOULD ASK A LAWYER TO EXPLAIN I7:TO YOU. YOU
MAY REVOKE THIS POWER OF ATTORNEY IF YOU LATER WISH TO DO SO.

TO ALL PERSONS, be it known that I, -
of my
the undersigned Grantor, do hereby make and grant a general power of attorney to ~ .

of . . ‘ ’
and do thereupon constitute and appoint said individual as my attorney-in-fact/agent.

My attorney-in-fact/agent shall act in my name, place and stedd in any way which I myself could do, if 1
were personally present, with respect to the following matters, to the extent that I am permitted by law to act through

. an agent: ,
(NOTICE: The grantor must write his or her initials in the corresponding blank space of a box below with respect

0 each of the subdivisions (A) through (O) below for which the Grantor wants to give the agent authority. If the blank
space within a box for any particular subdivision is NOT initialed, NO AUTHORITY WILL BE GRANTED for

matters that are included in that subdivision. Cross out each power withheld.)

(A) Real estate transactions ; | | SCANN ED

(B) Tangible personal property transactions
(C) Bond, share and commodity transactions ;
NOV 1 $ 2007

(D) Banking transactions
(E) Business operating transactions i
(F) Insurance transactions :
(G) Gifts to charities and individuals other than Attomey-in-Fact/Agent :

ag trust distributions are involved or tax consequences are anticipated, ee consult an attorney.)

 

© 1992-2001 Cr E-Z Products, Inc. Page | Rev. 10/01
This product does not constitute the rendering of legal advice or services. This product is intended for informational use only and i is not a substitute for legal

advice. State laws vary, so consult an attomey on‘all legal matters, This product was not necessarily prepared by a person Hicensed to practice law in your state.

 
 

Case 5:19-mc-01360-JKP Document 1 Filed 11/21/19 Page 17 of 32

EUG 4

LeEét

[~~ ] (H) Claims and litigation
> ] @) ‘Personal relationships and affairs

J (J) Benefits from military service
{ Be J ({K) Records, reports and statements . oo!
[OY j (L) Full and unqualified authority to my attomey-in-fact/agent to delegate any or all of the

foregoing powers to any person or persons whom my attorney-in-fact/agent shall select
{[M)} ] (M) Access to safe deposit box(es)
[Aa] (N) To authorize medical and surgical procedures (Pennsylvania only)
[6H J (O) All other matters
Durable Provision:

[Fao ] (P) If the blank space in the block to the left is initialed by the Grantor, this power of attorney

shall not be affected by the subsequent disability or incompetence of the Grantor.
Other Terms:

My attomey-in-fact/agent hereby accepts this appointment subject to its terms and agrées to act
and perform in said fiduciary capacity consistent with my best interests as he/she in his/her best
discretion deems advisable, and I affirm and ratify al] acts so undertaken. a

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, I HEREBY AGREE THAT ANY THIRD
’ PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY
ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE
INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR
KNOWLEDGE OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY -
SUCH THIRD PARTY, AND I FOR MYSELF AND FOR MY HEIRS, EXECUTORS, LEGAL
REPRESENTATIVES AND ASSIGNS, HEREBY AGREE TO INDEMNIFY AND HOLD HARMLESS
ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE

PROVISIONS OF THIS INSTRUMENT.
Signed under seal this BK day of NN. 209

 

 

 

Signed in the reseppe of: z o
Fevemny, Peath/ ~ S

Cheba = &
Witness w/ = 0

State of , CEAAS
County of fe xA 4.
appeared

On Men 3,200 de before me, :
./ Donel Lre + Ronie{ C.- Le, personally known

to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capac-
ity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the

person(s) acted, executed the instrument.
WITNESS my hand and official seal.

Signature,

. ad Affiant Known___(roduced ID's
a a alll of ID_Tetes t=.
RENE BOMAR . Type : (Seal)

NOTARY PUBLIC

STATE OF TEXAS ,
My Comm. Exp. 10-31-2005

 
      
 

Dowel Lee tDdL$S 77 6 9
Denil @. Lee Toe 6006645 |

   

 

Page 2

 
  

cuurAUb 7) ricer

LAST WILL AND TESTAMENT OF REV. DANIEL LEE 611) SiCKHOFF
CLERIC PROBATE vouRyS
BEXAR PON 5
THE STATE OF TEXAS § KNOWN ALL mvc? — :
§ %
COUNTY OF BEXAR § PRESENTS:

That I, REV. DANIEL LEE, of 843 F Street, San Antonio, Texas, Bexar County,
being of sound and disposing mind and memory and above the age of eighteen (18), do
make and publish this my Last Will and Testament, hereby revoking all Wills, by me at

any time heretofore made.
FIRST: I direct that all my debts shall be paid as soon as they might accrue.

SECOND: I give, devise and bequeath to my beloved Son, REV, DANIEL
CORNELIUS LEE, all the rest and residue of my property of every kind and description
of which J may die seized or possessed or in which I may have an interest, whether real,
personal or mixed and wherever situated. Including and not limited to the property
known as 843 F Street, San Antonio, Texas, Bexar County and all its contents and

attachments.

THIRD: If my son, REV. DANIEL CORNELIUS LEE, should predecease me,
then the share herein devised and bequeathed to said deceased beneficiary shall descend
to his children surviving him, in equal parts, per stirpes; should such deceased beneficiary
die without having child or children surviving him, then the share herein devised and
bequeathed shall vest in my surviving children.

_., FOURTH: I hereby appoint my son, REV. DANIEL CORNELIUS LEE,
Independent Executor of my will and I direct that no bond shall be required of him and
that no other action shall be had in the County Court in relation to the settlement of said

estate than -the probating and recording of this, my will, and the return of statutory
STATE OF TEXAS COUNIY Ur SEKAR ty

     
  

CERTIFIED COPY CEmVveptory, appraisem

The page to which this cepgéate\s affixed maya

baen lavefully altered to re@/setecopifidential = fal

information but is Sea fs true ae | 6 6

copy at aie salle on file yd Zi
JAN 68 201?

ATS setspe nates
(FRR GERARD RICKHUFF
"3 >) COUNTY CLERK
Oey BEXAR opUNTYNE HAS

Corny ox
etd dey
ByYtyi ky |
eek bee Ly |
~ i

 
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 19 of 32

me at the time of my death. If anyone contests this my Last Will, said person shall be
excluded from any distribution of assets listed herein and inventoried. Thereby authorize
and empower my said Independent Executor to mortgage, sell dispose of, deliver and
convey any portion of my estate, real or personal, at public or private sale, for any price,
on any terms and in any manner that may seem to his best, or to lease, pledge or
otherwise Manage any and all of my property.

This I make and publish as my Last Will, hereunto signing and subscribing my

 

 

name, this [5 day of how 2004, in the presence of
“Roger Laoner, ona plowed! T20kSr— iho atest the
Same at my request.

The above instrument was now here as his Last Will and signed and subscribed by REV.
DANIEL LEE, the Testator, in our presence, and we, at his request, in his presence, and
in the presence of each other, sign and subscribe our names hereto as attesting witnesses.

Mat Med ldlin Toba Bh Sua oman,

WITNESSES ADDRESSES 9757

Tf OF TEXAS GOUNTY CF SEAAR
STATE OF TEXAS COUNTY CF
; rlE PY CERTIFICATE
the aoe 5 serch this certificate bs affixed porte have
mer Law d to radact col
bees la ate harass a full, true and correct

copy ot the orginal on file and of record in my office. VeED 7 [ 2 PB | 6 7

ATTESTED:
JAN 95 2012
GERARD RUCKHUFF

¥\ COUNTY CLE
\ BEXAR COUMTY, T Af .
Ay f — _

“OOF w DERGRC N
4

ss

   

 
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 20 of 32

THE STATE OF TEXAS

Gr Or 6

COUNTY OF BEXAR

BEFORE ME, the undersigned authority, on this day personally appeared REV.
DANIEL LEE, A/eqwel/ Jacks, and Magen. UhSOLrhae

known to me by the Testator and the witnesses, respectively, whose names are subscribed
to the annexed or forgoing instrument in their respective capacities, and all of said
persons being by me duly sworn, the said Rev. Daniel Lee, Testator, declared to me and
to the said witnesses, in my presence that said instrument is his Last Will and Testament
and that he had willingly made and executed it as his free act and deed for the purposes
therein expressed; and the said witnesses, each on their oaths, stated to me and in the
presence and hearing of the Testator that the said Testator had declared to them that said
instrument is his Last Will and Testament, and that he executed the same as such and
wanted each of them to sign it as a witness; and upon their oaths, each witness stated
further that they did sign the same as witnesses in the presence of the said Testator and at
his request; and that he was at the time eighteen (18) years of age or over, and was of
sound mind and that each of said witnesses was then at least fourteen (14) years of age.

2), ,,.

REV. D LEE

 

 

WITNESSES

SUBSCRIBED AND SWORN_BEFORE ME by the said Rev. Daniel Lee,

Testator, and by the said pf lectobl Sh ipkan—/ and Rog. Uigrrtns
Witnesses, thisthe  /3“/Iday of _A) dd grndeey J, 2004.

a AaaL$ Py BrmnwrD .

Notary Public for the State of Texas

 

 

- STATE OF TEXAS COUNTY OF BEXAR
CERTIFIED COPY CERTIFICATE, v have
The page to which this cértificate is affixed may have

fi dact confidential personal ~ |
He alate clherwise a fl, tue and correc WO712 69168
copy of the original on file and of record in my office.
ATTESTED:

JAN 9 & 2012

GERARD RiCKHUrF

. COUNTY CLERK
LA tf
EAN CL AY

   
   
 
 

  
 
 
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 21 of 32

THE STATE OF TEXAS
NOTICE OF APPLICATION FOR PROBATE OF WILL

No. _2007PC2379 KEED
in AATTERS PROBATE

Estate of: REV. DANIEL LEE, DECEASED

To any Sheriff or any Constable within the State of Texas - GREETING:

YOU ARE HEREBY COMMANDED to cause to be posted (for TEN DAYS,
of posting, before the return hereof), in Bexar County, at the Cour
County, a copy of the following Notice:

THE STATE OF TEXAS

TO ALL PERSONS interested in the Estate of
REV. DANIEL LEE, DECEASED

 

Number 2007PC2379

REV. DANIEL CORNELIUS LEE
has. filed in the Probate Court No. _], of Bexar County, an application for the probate

of the last will and testament of
’ REV. DANIEL LEE, DECEASED

and for letters testamentary thereunder, which may be heard by said Court after 10:00
o'clock a.m. the first Monday after the service is perfected, the same being the __207H
day of __ August ssi, A.D. _2007. at the Courthouse thereof, in the City of San Antonio
before which time all persons interested in said Estate are cited to appear by filing a
written answer to said application and contest the same should they desire to do so.

HEREIN FAIL NOT, but have you then and there before said Court this writ, with your
return thereon endorsed, showing how you executed the same.

GIVEN under my hand and seal of said Court, at office, in the City of San Antonio,

this the 6TH day of August , A.D. 2007 Issued game day.

  

 

 

 

 

LN —y ’ thy) fA yf Deputy
u
SHERIFF’S RETURN {/—

Came to hand on the 6TH day of _ August A.D. 2007 _ , at o'clock
—.m., and executed on the _6TH_ day of _ August A.D. _2007 , by posting a copy
of this notice at the Courthouse door in Bexar County, Texas.

RALPH LOPEZ AO

Sheriff, Bexar County, Texas tm

co

te, 7 ot =

FEE --- $__ Yow py , Depyty

ag IOE

(DKPO17) Bw ORIGINAL
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 22 of 32

  

FILED
MATTERS PROBATE

ESTATE OF IN THE PROBATE CQSORAUG -3 PM 2:27
GE! fF} 1? x ic AH.
REV. DANIEL LEE, NUMBER oct af Sobers
DECEASED | BEXAR COUNTY, TERA
APPLICATION FOR PROBATE OF WILL AND ISSUANCE OF LETTERS
TESTAMENTARY

TO THEHONORABLE JUDGE OF SAIDCOURT: POST NOTICE

NOW comes REV. DANIEL CORNELIUS LEE, hereinafter called Applicant,
and would respectfully show the Court the following:

L

The Applicant, REV. DANIEL CORNELIUS LEE, is domiciled in San Antonio,
Bexar County, Texas.

Il.

The Decedent, REV. DANIEL LEE, died on or about June 9, 2007, in San
Antonio, Bexar County, Texas, and at the time of his death Decedent was 84 years of
age; that more than four (4) years have not elapsed since his death and prior to this
application.

Hl.

This Court has jurisdiction and venue because Decedent was a resident of Bexar

County, and because the principal estate of Decedent was in Bexar County, Texas.
IV.

The Decedent owned real and personal property with a probable value in excess

of $10,000.00.
V.

The Decedent left a Will dated December 15, 2004 with ROGER WARNER and
NEWELL JACKSON of San’ Antonio, Texas, subscribing their names to said Will as

 
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 23 of 32

that said Will is not a self-proving Will and that Applicant will prove the Will in
accordance with Section 84 of the Texas Probate Code. Applicant will show the court
that said Will named Applicant as Independent Executor.
| VI.
That no child or children were born to or adopted by Decedent after the making of

said Will.
Vil.

The Applicant will show the Court the Decedent was never divorced,
VII.
The Applicant will show the Court that he is not disqualified by law from

accepting Letters Testamentary.
IX,

The Applicant will still further show the court there is no state governmental
agency or charitable organization named in the Will as devisee.

.WHEREFORE, PREMISES CONSIDERED, Applicant prays that citation be
issued as required by law, and that upon hearing hereof, said Will be admitted to probate
and that Letters Testamentary be issued to Applicant as Independent Executor of said

estate, and for such other relief as the Court may deem proper.

Respectfully submitted,

Cr, HO teeneean
RAUL X. VILLARREAL

Bar No. 20584500

809 S. St. Mary's

San Antonio, Texas 78205

(210) 472-2227

(210) 224-0661 FAX

ATTORNEY FOR APPLICANT

WLO712 P9165
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 24 of 32

 

ESTATE OF IN THE re mos fia ey ralf ay
. L. a t i
REV. DANIEL LEE, NUMBER ! ey “
DECEASED BEXAR COUNTY pag 2007
GERSY RIDKHGEF
CLERK PROBATE COURT NO,

      

 

PROOF OF DEATH AND OTHER FACTS’ 53K R0GME Ci
On this day, REV. DANIEL CORNELIUS LEE, (“Affiatt’ La,

in open Court, and after being duly sworn stated the following:

1, REV. DANIEL LEE, Decedent, died on June 9, 2007, in San Antonio, Bexar
County, Texas at age of 84 years and four (4) years have not elapsed since the
date of Decedent's death.

2. Decedent was domiciled and had a fixed place of residence in San Antonio,
Bexar County, Texas on the date of death.

3. The document dated December 15, 2004, now shown to me and which
purports to be Decedent’s Will was never revoked so far as I know

4. Citation has been served and returned in the manner and for the length of time
required by the Texas Probate Code.

5. That the Applicant, REV. DANIEL CORNELIUS LEE is not disqualified to
receive Letters Testamentary and is entitled to such letters.

SIGNED this uth day of

   

SUBSCRIBED AN} SWORN TO BEFORE ME by REV. DANIEL,
CORNELIUS LEE, this {4 day of , 2007, to certify gyhich’ NERTIESS,-”
my hand and seal of office. Man we

Clerk of the Probate ob Bate Court No. 4

County Texas Bexar County, Texas

 

By:

 

 
   
Case 5:19-mc-01360-JKP Document 1° Filed 11721719" Pagé 25 of 327°

 

ESTATE OF IN THE PROBATE?

_ aul hl [cS DD} yi
REV. DANIEL LEE, NUMBER bebe Ef Le
DECEASED "BEXAR COUNTY, TBKAS 4 2007

    

 

’ GERRY RICKHOFF
PROOF OF DECEDENT’S SIGNATURE oy Daan alec Cou NO.1//, | /

On this day ROGER WARNER, (‘“‘Affiant”) personally appgared\uff

    

and after being duly sworn, stated the following:
I was personally acquainted with REV. DANIEL LEE, (“Decedent”) and was

well acquainted with the signature of Decedent. The document dated December 15,

2004, now shown to me and which purports to be Decedent’s Will, has the signature of

Decedent’s subscribed thereto. On that date, Decedent was of sound mind and had

attaingd The age of cle eae ond et BS Anpg dil e At a4 a KW

SIGNED this _+z-day of LAF , 2007.

”
as
”
‘ae a
— aires Zé

ROGER WARNER, Affignt
oe

“ye

SUBSCRIBED AND SWORN TO BEFORE ME by ROGER-WA} P
day of, ND p}. , 2007, to certify which witness my hand and, -segh9 ffic oP

   
 
   

 

 

  

Py “etas . “e* ae
‘ yi Ga ae
Clerk of the County Raat
Texas. ty erk, CBE e Sure No. 4
Bexar County. Texas

 

WO7 ER B&STE
Case 5:19-mc-01360-JKP Document 1 Filed 11/21/19 Page 26 of 32

 

 

ESTATE OF IN THE PROBATE: STE recy
F pol on
REV. DANIEL LEE, NUMBER Lc “IL L

DECEASED _ BEXAR COUNTY, Y, FRBASE | 7007
OATH OF INDEPENDENT EXECUTOR

 
 

I do solemnly swear that the writing which has been offered fo
BY

Will of REV. DANIEL LEE, so far as I know or believe, and that I vill i

 

 

the duties of Independent Executor of the Estate o DANIEL LEE, Deceased.

Fay
REV. DANIEL LW.0 LEE

SUBSCRIBED AND SWORN TO,BEFORE ME BY REV. DANIEL
CORNELIUS LEE this Y day of , 2007, to certify which witness
my hand and seal of office. '

GERRY RICKHOFF

Notary Publics state jeounty Texas No. 4

 

   

 

  

 

WOT BHSIE
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 27 of 32

a 3 4 es pe

NO.

    

ESTATE OF | IN THE PROBATE COURT
REV.DANIEL LEE, NUMBER
DECEASED BEXAR COUNTY, TEXAS
ORDER ADMITTING WILL TO PROBATE AND AUTHORIZING LETTERS
TESTAMENTARY

On this day came on to be heard the Application for Probate of Will and Issuance
of Letters of Testamentary filed by REV. DANIEL CORNELIUS LEE, ("Applicant") in
the Estate of REV. DANIEL LEE, Deceased ("Decedent").

The Court, having heard the evidence and having reviewed the Will and other
documents filed herein, finds that the allegations contained in the Application are true;
that notice and citation have been given in the mannet and for the length of time required
by law; that Decedent is dead and that four years have not elapsed since the date of
Decedent's death; that this Court has jurisdiction and venue of the Decedent's estate; that
Decedent left a Will dated December 15, 2004, executed with the formalities and
solemnities and under the circumstances required by law to make it a valid Will; that on
such date Decedent had attained the age of 18 years and was of sound mind; that such
Will was not revoked by Decedent; that no objection to or contest of the probate of such
Will has been filed; that all the necessary proof required for the probate of such Will has
been filed; that the two (2) witnesses present at the execution of this Will filed a proof of
signature of the Decedent; that all the necessary proof required for the probate of such

_ Will has been made; that such Will is entitled to probate; that in said Will, Decedent
named his son, REV. DANIEL CORNELIUS LEE, as Independent Executor to serve
without bond; who is duly qualified and not disqualified by law to act as such, and to
receive Letters Testamentary.

It is therefore ORDERED, ADJUDGED and DECREED that such Will is

“ERT fe vie cory Cena initia tot 1 robate, and the Clerk of this Court is ORDERED to record the Will, together

the page | fo which thi Cenincate ts athe may f have
bezn lawtully altered to redest confidantial personal
int formation uiis btherise @ é full, trus end eormect

SLEDS otal on tear hn ny WEO7IS BESTS
j GoD one ae :
. ees

 

 
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 28 of 32

with the Application in the minutes of this Court.

It is therefore ORDERED, ADJUDGED and DECREED that no bond or other
security is required and upon the taking and filing of the oath as required by law, Letters
Testamentary shall issue to REV. DANIEL CORNELIUS LEE, who is appointed
Independent Executor of Decedent's Will and Estate, and no other action shall be had in

this Court other than the return of an Inventory, Appraisement and List of Claims as

required by law.

SIGNED AND ENTERED this Gay of “ae 2007.
rom iS

JUDGE eR

SEP 94 “2001

ERAY RICKHOFE
SLERK PROBATE COURT HO. 1

. FYAR COUNT;
wf me eyy

   

 

STATE OF TEXAS COUNTY OF BEXAR

CERTIFIED COPY CERTIFICATE

The page to which this cartificate is affixed may hav

been lawttully altered to redect confidential personal.

information ut is otherwise 4 full, tue and correct

2 By ol ine | original on file and of record in my office
q

‘ay
JAN

SERA Bins yg07 ' iy Bh u3 \ 7]

  
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 29 of 32

NO.___2007PC2379

ESTATE OF REV. DANIEL LEE, DECEASED IN PROBATE COURT
BEXAR COUNTY, TEXAS

IN MATTERS PROBATE

LETTERS TESTAMENTARY

The State of Texas

County of Bexar

I, GERARD RICKHOFF, Clerk of the Probate Court of Bexar County, Texas, DO HEREBY
CERTIFY, that the last Will and Testament of the above named deceased has been admitted

to Probate and on the 4th day of September A.D., 2007,
REV. DANIEL CORNELIUS LEE

qualified according to law as INDEPENDENT EXECUTOR of the
Estate of _REV. DANIEL LEE, DECEASED

 

and that said appointment is in full force and effect.

Given under. my hand and seal of office at San Antonio, Texas, the 4th day of

September A.D., __2007.

SARL bu. GERARD RICKHOFF, CLERK,
“ PROBATE COURT NO. 1
BEXAR COUNTY, TEXAS

 

a | — E By VUNIA Herre , Deputy

Wee an TERESA GUERRA

(DKP013)
Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 30 of 32

NO. 2007-PC-2379 FILED
ESTATE OF IN THE PROBARE COUR? Pre BATE
REV. DANIEL LEE, NUMBER TWQ(i SEP {7 PM 3:33
DECEASED BEXAR COUNTY, TEXAS: HOFF

   

CLERK, PROBATE CO
= TEM

INVENTORY APPRAISEMENT AND LIST OF GHAI
BY.

TO THE HONORABLE JUDGE OF SAID COURT: “BEPUTY
REV. DANIEL CORNELIUS LEE, Independent Executor of the Estate of REV.
DANIEL LEE, Deceased, submits for the Court’s approval the following true and
complete Inventory, Appraisement and List of Claims of all property of the estate that has
come to his possession or knowledge, valued as of June 9, 2007, the date of death,
together with a list of claims due and owing to the estate. The following property is the

   

separate property of the Decedent:

I, REAL PROPERTY:

The house and lot located at 843 F. Street

San Antonio, Bexar County, Texas and better described

as NCB 10274, Bock 14, Lots 33 and 34 $97,840.00

Il. PERSONAL PROPERTY:
A. Furniture and furnishings located at 843 F. Street

San Antonio, Texas $1,000.00
B. 1995 Park Ave., Automobile VIN #1G4CW52K2SH604091 $4,000.00
C. 2005 Chrysler 300 Sedan VIN #2C3JA63H95H104371 $16,000.00

TOTAL: $118,840.00

HI, LIST OF CLAIMS: None
WHEREFORE, REV. DANIEL CORNELIUS LEE, Independent Executor,

requests that this Inventory and List of Claims be approved and ORDERED entered of

  

 

record.
Respectfully sub: fi la \
ZA 2Q
RAUL X. VILLARREAL 20584500 REV. DANIEL CORNELIUS LEE,
809 S. St. Mary’s Independent Executor of the Estate of
San Antonio, Texas 78205 REV. DANIEL LEE, Deceased

(210) 472-2227
(210) 224-0661 FAX
ATTORNEY FOR INDEPENDENT EXECUTOR
 

 

Case 5:19-mc-01360-JKP Document1 Filed 11/21/19 Page 31 of 32

STATE OF TEXAS ,
COUNTY OF BEXAR KNOW ALL MEN BY THESE PRESENTS:
OATH
I, REV. DANIEL CORNELIUS LEE, Independent Executor of the Estate of
REV. DANIEL LEE, having been duly sworn, hereby state on oath that the foregoing

Inventory, Appraisement and List of Claims is a true and complete statement of all of the

property and claims of the estate that have ane AVo6
Yo.

. DANIEL CORNELIUS LEE,
Independent Executor of the Estate of REV.
DANIEL LEE, Deceased:

. SWORN TO AND SUBSCRIBED BEFORE ME by the said REV. DANIEL
CORNELIUS LEE, on this _¢3_ day of J EOrEN EEN, 2007, to certify which

witness my hand and seal of office.

   
      

ee
aha
ee
eth

wit 80, RAUL X. VILLARREAL P

   

 

Notary Public, State of Texas

     

     
  

 
     

ee

i AN& NOTARY PUBLIC
3% “3? STATE OF TEXAS
1 Exp. 07-17-2009

a My Gorn

  
Case 5:19-mc-01360-JKP

ESTATE OF
REV. DANIEL LEE,
DECEASED

Document 1 Filed 11/21/19 Page 32 of 32

NO, 2007-PC-2379
IN THE PROBATE COURT
NUMBER ONE
BEXAR COUNTY, TEXAS

ORDER APPROVING INVENTORY, APPRAISEMENT AND LIST OF CLAIMS

On this day came on to be considered the foregoing Inventory, Appraisement and

List of Claims of REV. DANIEL CORNELIUS LEE, Independent Executor of the Estate

of REV. DANIEL LEE, and the Court having considered and examined the same and

being satisfied that it is in due form as required by law and is true and correct, and no

objections having been made thereto;

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the

foregoing Inventory, Appraisement, and List of Claims is hereby approved and ordered

entered of record.

SIGNED this WA day of ( ) Ander , 2007.

 

-—

wud io fod!

tol
